COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JOSE ENRIQUEZ,                                §              No. 08-15-00323-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                41st District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20110D04189)

                                            §
                                          ORDER


       The Court has considered the agreed motion to consolidate, and concludes the motion
should be GRANTED. The above styled and numbered cause shall be consolidated with cause
number’s 08-15-00322-CR, 08-15-00324-CR, and 08-15-00325-CR, Styled Jose Angel Enriquez
v. The State of Texas, for purposes briefing and oral argument only


              IT IS SO ORDERED this 29th day of June, 2016.

                                            PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.